Citation Nr: 1510987	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In September 2011 and November 2013, the Board remanded this matter for additional development, which was accomplished.  As the instant decision grants service connection for bilateral pes planus, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the November 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has a current bilateral pes planus disability for VA compensation purposes.

2. The Veteran's bilateral pes planus preexisted service as it was noted upon service entrance.

3. The preexisting bilateral pes planus was permanently worsened during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for bilateral pes planus, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Bilateral Pes Planus

The Veteran contends that service connection is warranted because the preexisting bilateral pes planus worsened due to his tenure in the military.  Specifically, the Veteran stated that the severity of bilateral pes planus increased from slight to moderate or worse during service.  See May 2007 notice of disagreement (NOD). 

The Board finds that the Veteran has a current disability of bilateral pes planus.  The January 2007 and November 2011 VA examination reports show a diagnosis of bilateral pes planus.  

The Board finds that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance.  The May 2002 service enlistment examination noted "mild" asymptomatic pes planus.  Accordingly, in order to establish service connection for bilateral pes planus, there has to be a showing of aggravation (worsening beyond normal progression) of bilateral pes planus during service.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting bilateral pes planus underwent a permanent worsening during service.  As stated above, the May 2002 service enlistment examination noted "mild" asymptomatic pes planus.  An August 2003 in-service medical consultation report reflects that the Veteran presented at the orthopedic clinic with complaints of back pain.  During this treatment visit, it was noted that the Veteran had bilateral pes planus and he was thereafter evaluated for foot orthotics.  The January 2004 service separation examination noted "moderate" asymptomatic pes planus.  While the November 2011 VA examiner gave a negative aggravation opinion, he indicated that the Veteran's bilateral pes planus worsened during service.  The February 2007 VA examiner noted bilateral pes planus that was "mild" on the right and "moderate" on the left.  Based on the foregoing, to include the medical findings made during the service entry and separation examinations, the evidence reflects that the underlying condition of bilateral pes planus, as contrasted to symptoms, was worsened during service.  Hunt, 1 Vet. App. at 297.  

Evidence weighing against a finding that the Veteran's bilateral pes planus disability was aggravated in service includes the March 2014 VA examiner's opinion that it is less likely as not that the Veteran's bilateral pes planus disability was permanently aggravated beyond normal progression by the Veteran's military service.  In reaching this conclusion, the March 2014 VA examiner explained that the Veteran underwent multiple primary care evaluations since service, none of which document any ongoing or chronic foot problems, and the Veteran did not seek podiatry evaluations for pes planus since service.  The March 2014 VA examiner further explained that, as a result of normal aging, the arch of the foot tends to collapse and over time pes planus will gradually increase.  In addition, the March 2014 VA examiner indicated that, given the Veteran's weight of more 270 pounds, this increased weight will likely cause a faster progression of the pes planus, and episodes of discomfort in the feet would be expected due to increased pressure on the feet.

Other evidence weighing against a finding that bilateral pes planus was permanently worsened in service includes the Veteran's reports at the November 2011 examination to the effect that symptoms of pes planus worsened during service and now is back to pre-service level of pain and is not a regular complaint or problem.  Resolving reasonable doubt in the Veteran's favor on the question of aggravation by service, the Board finds that, even though symptoms may have not worsened during, the underlying condition worsened during service.  

Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral pes planus took place; therefore, the Board finds that the preexisting bilateral pes planus was aggravated by service, that is, that the preexisting bilateral pes planus worsened beyond its normal progression during service to warrant service connection for bilateral pes planus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


